     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 1 of 10



                   United States District Court
                     District of Massachusetts

                                 )
Dine Chau,                       )
                                 )
          Plaintiff,             )
                                 )
          v.                     )
                                 )       Civil Action No.
Select Portfolio Servicing, Inc. )       19-12473-NMG
et al.,                          )
                                 )
          Defendants.            )
                                 )
                                 )

                         MEMORANDUM & ORDER

GORTON, J.

     In November, 2019, plaintiff Dine Chau (“Chau” or

“plaintiff”) filed an action against Select Portfolio Servicing,

Inc. (“Select”) and U.S. Bank, N.A. (“U.S. Bank”), as Trustee,

on behalf of the holders of the J.P. Morgan Mortgage Acquisition

2006-WMC3 Asset Backed Pass-Through Certificates, Series 2006-

WMC3 (collectively “defendants”) in the Housing Court Department

of Massachusetts trial Court, Northeast Division, after

defendants allegedly denied his requests to modify his mortgage

and to provide related information and initiated foreclosure

proceedings against him.

     Plaintiff asserts that, in denying his requests, defendants

violated Mass. Gen. L. c. 244 § 35B (“Chapter 244 § 35B”); the

Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §

                                  -1-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 2 of 10



2601 et seq., and Mass. Gen. L. c. 93A (“Chapter 93A”).

Accordingly, plaintiff submits that he is entitled to injunctive

relief under Chapter 244 § 35B and damages under RESPA and

Chapter 93A.   Defendants timely removed the action to this Court

and subsequently filed a motion to dismiss (Docket No. 15).

     On September 9, 2020, Magistrate Judge M. Page Kelley

entered a Report and Recommendation (“R&R”) recommending that

the Court deny defendants’ motion to dismiss.       Defendants filed

an extensive objection to the R&R.

     The facts and procedural history are provided in detail in

the R&R with which the Court assumes familiarity.

     I.   Legal Standard

     When a district court refers a dispositive motion to a

magistrate judge for recommended disposition, it must

     determine de novo any part of the magistrate judge’s
     disposition that has been properly objected to.

Fed. R. Civ. P. 72(b)(3).

     In the present case, that includes consideration of all

three counts of the complaint.

     To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).      In considering the merits of

a motion to dismiss, the Court must accept all factual



                                  -2-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 3 of 10



allegations in the complaint as true and draw all reasonable

inferences in the plaintiff's favor. Langadinos v. Am. Airlines,

Inc., 199 F.3d 68, 69 (1st Cir. 2000).      Yet “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements,” do not suffice to state a cause of

action. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Accordingly, a complaint does not state a claim for relief where

the well-pled facts fail to warrant an inference of anything

more than the mere possibility of misconduct. Id. at 679.

     II.   Analysis

           A. Count I: Violation of Mass. Gen. L. c. 244 §§
              35B(b)-(c)

     Magistrate Judge Kelley has recommended denying defendants’

motion to dismiss Count I of plaintiff’s complaint after

concluding that defendants failed to afford plaintiff “certain

extra protections” to which he is entitled under Chapter 244

§ 35B in connection with the prospective foreclosure of his

residence.   Although the Court agrees with that conclusion, it

will reject Magistrate Judge Kelley’s recommendation because

Count I is now moot.

     Plaintiff paid off the promissory note related to his

mortgage loan on January 20, 2020, rendering the foreclosure

sale unnecessary and the need for injunctive relief moot.

Further, as to Count I, plaintiff’s complaint seeks only


                                  -3-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 4 of 10



equitable relief and not damages.       Because his payment of the

subject promissory note renders his claim for relief moot, Count

I of plaintiff’s complaint does not survive a motion to dismiss

for failure to state a claim for relief.

           B. Count II: Violation of Real Estate Settlement
              Procedures Act (“RESPA”)

     Magistrate Judge Kelley also recommends denying defendants’

motion to dismiss Count II.    Although the Court disagrees with

the Magistrate Judge’s reasons, for the following reasons, it

nevertheless accepts her recommendation to deny defendants’

motion with respect to Count II.

     Plaintiff contends that Select violated RESPA by failing

fully and properly to respond to his multiple Notices of Error

and Requests for Information as required by 12 C.F.R.

§§ 1024.35, 1024.36 and 1024.41.     Plaintiff asserts that Select

particularly failed 1) to respond to or correct the erroneous

monthly gross income figure used to analyze his loan

modification application, 2) to provide the evaluation standards

used to assess plaintiff’s application and/or 3) to state the

specific reasons for its denial of his request.        Plaintiff

further alleges that those failures constitute a pattern or

practice of noncompliance with RESPA, entitling him to statutory

damages.




                                  -4-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 5 of 10



     Select counters that it responded to each of plaintiff’s

notices and requests, satisfying the statutory requirements.

Select also submits that it was not required to respond

specifically to the claims relating to the monthly gross income

figure because that is not a “covered error” under the Act.

     After reviewing the parties’ arguments, Magistrate Judge

Kelley concludes that plaintiff has stated a claim for relief

under RESPA because, at a minimum, he notified Select of the

erroneous monthly gross income figure and Select failed to

respond to that claim of error in violation of 12 C.F.R.

§ 1024.35.   That conclusion does not satisfy the requirement of

RESPA, however, because it does not determine whether using of

an incorrect monthly gross income figure in evaluating a loan

modification application constitutes a “covered error”

warranting a response under 12 C.F.R. § 1024.35.

     To state a claim under RESPA pursuant to 12 U.S.C. § 2605,

a plaintiff must show

     (1) that the servicer failed to comply with the statute’s
     [qualified written request] rules; and (2) that the
     plaintiff incurred actual damages as a consequence of the
     servicer’s failure.

Okoye v. Bank of New York Mellon, No. 10-cv-11563, 2011 WL

3269686, at *17 (D. Mass. Jul. 28, 2011) (brackets in original).

     Defendants object to the R&R, contending that they were not

required to respond to plaintiff’s claim that the monthly gross


                                  -5-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 6 of 10



income figure was wrong because that error is not a covered

error.   They submit that they did not, therefore, fail to comply

with the qualified written requests rules outlined in section

1024.35 for failing to respond to that error.       The case law in

this district supports defendants’ position.       Another Session of

this Court has found that,

     Section 1024.35 only requires a servicer to respond to
     qualified written requests related to certain types of
     covered errors, and disputes related to the substance of a
     servicer’s review of a loss mitigation application do not
     fall under the umbrella of covered errors.

Canty v. Wells Fargo Bank, N.A., No. 4:19-cv-12472, 2020 WL

2616303, at *4 (D. Mass. May 22, 2020).      To the extent

plaintiff’s Notices of Error ask Select to respond to and

correct the monthly gross income figure, the notices relate to

the substance of Select’s review of his loan modification

application and, therefore, do not warrant a response. See 12

C.F.R. § 1024.35.    The Court, accordingly, rejects Magistrate

Judge Kelley’s conclusion that plaintiff has sufficiently pled

that Select violated its duty under 12 C.F.R. § 1024.35.

     That being said, although Magistrate Judge Kelley did not

analyze whether plaintiff sufficiently pled a violation of

section 1024.41, the Court, reviewing the complaint de novo,

finds that he did.    Section 1024.41(d) requires servicers to

state the “specific reasons” for denying a request for loan

modification.   In denying plaintiff’s request, Select stated

                                  -6-
        Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 7 of 10



perfunctorily, “investor rules” and “program guidelines.”

Although defendants aver that such responses satisfy 12 C.F.R.

§ 1024.41, the Court disagrees.        The Court finds that the

factual allegations, at least with respect to the sparse reasons

provided by Select for denying plaintiff’s loan modification,

state a claim for relief under RESPA. 1

      Finally, the Court finds that plaintiff has adequately

alleged that Select engaged in a pattern of noncompliance with

the requirements of section 1024.41, which would entitled him,

if he proves his case, to statutory damages under 12 U.C.S. §

2605.    Specifically, there are factual allegations that Select

denied plaintiff’s loan modification applications on multiple

occasions without providing specific reasons.

      Although the Court disagrees with the reasoning of

Magistrate Judge Kelley with respect to whether plaintiff has

sufficiently pled a claim for relief under RESPA, it agrees with

her ultimate recommendation to deny defendants’ motion to

dismiss Count II.      Accordingly, the Court finds that plaintiff

has sufficiently stated a claim for relief in Count II and,

therefore, accepts Magistrate Judge Kelley’s recommendation as

to this Count.




1 The Court does not, at this time, determine whether Select’s purported
conduct also violates any of the other requirements outlined in Regulation X,
12 C.F.R. § 1024.1 et seq., including 12 C.F.R. § 1024.36.

                                     -7-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 8 of 10



          C. Count III: Violation of Consumer Protection Act
             (Mass. Gen. L. c. 93A)

     Magistrate Judge Kelley recommends denying defendants’

motion to dismiss Count III, as well.      The Court accepts that

recommendation.

     Plaintiff asserts that the process by which defendants

determined not to offer him a loan modification was unreasonable

and fraught with bad faith as, for example, by its repeated use

of an improper monthly gross income figure.

     Magistrate Judge Kelley found that plaintiff has alleged

sufficient facts to state a claim under Chapter 93A based upon

plaintiff’s allegations that Select 1) repeatedly requested

plaintiff for information already submitted or demanded new

forms to be filed, 2) advised plaintiff that his December 2018

loan modification application was rejected solely because prior

requests for modification had been denied and 3) failed to

correct the errors in plaintiff’s record.       Magistrate Judge

Kelley concluded that plaintiff had sufficiently pled that

defendants’ conduct constituted a pattern of violations of their

duty under Mass. Gen. L. c. 244 §35(b) to take “reasonable steps

and [make] a good faith effort to avoid foreclosure.” See

Moreira v. Citimortgage, Inc., No. 15-cv-13720, 2016 WL 4707981,

at *4 (D. Mass. Sept. 8, 2016) (“[A] pattern of conduct suffices




                                  -8-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 9 of 10



to plausibly allege that CitiMortgage acted with the requisite

bad faith.”).

     Defendants object to the recommendation on the grounds that

1) their conduct did not “rise to level of evasiveness or

misrepresentation required to establish a 93A violation,” and

2) they did not consider plaintiff’s gross monthly income in

evaluating his loan modification application in any event.

     The Court agrees with Magistrate Judge Kelley’s conclusions

that plaintiff has pled sufficient facts to state a claim under

Chapter 93A in that his allegations

     establish a pattern of obstructionist behavior from
     which the Court can reasonably infer the existence of
     unfair and deceptive practices.

Canty, 2020 WL 2616303, at *3; see Sullivan v. Bank of N.Y.

Mellon Corp., 91 F. Supp. 3d 154, 174 (D. Mass. 2015)

(“Plaintiffs have alleged conduct on [d]efendants’ part

characterized by delay, evasiveness, and misrepresentation in

processing [p]laintiffs’ various loan modification applications.

Such conduct plausibly supports a Chapter 93A claim.”).




                                  -9-
     Case 1:19-cv-12473-NMG Document 29 Filed 09/30/20 Page 10 of 10



                                 ORDER

     Accordingly, upon consideration of defendants’ objections

thereto (Docket No. 28), the Report and Recommendation (Docket

No. 27) is, with respect to defendants’ motion to dismiss

Count I, REJECTED, but is otherwise ACCEPTED and ADOPTED.

Plaintiff’s claim for relief under Mass. Gen. L. c. 244 § 35B

is, therefore, DISMISSED without prejudice.


So ordered.



                                   /s/ Nathaniel M. Gorton
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated September 30, 2020




                                  -10-
